Citation Nr: 0302923	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  97-14 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1996 decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for 
PTSD.  In September 1999, the Board remanded the case for 
additional development. 


FINDINGS OF FACT

1.  Pursuant to the Board's September 1999 remand, the RO 
made reasonable efforts to contact the veteran to develop the 
evidence and readjudicate the claim.

2.  The veteran has failed to respond to the efforts of the 
RO, and he has not apprised VA of his whereabouts.


CONCLUSION OF LAW

By not responding to the requests of the Board and the RO for 
information and evidence necessary to make a decision on the 
merits of his appeal, the veteran abandoned his claim.  38 
C.F.R. § 3.158 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the reasons explained below, the Board concludes that the 
veteran has abandoned his claim for service connection for 
PTSD.

While the veteran's claim was pending, governing laws were 
amended, effective for all pending claims, eliminating the 
requirement that a claimant submit a "well-grounded" claim 
in order to trigger VA's duty to assist.  Under the new 
provisions, VA is obligated to assist a claimant in the 
development of a claim, unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  In addition to eliminating the well-groundedness 
requirement, the statute also amplified and defined the duty 
to assist.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
38 U.S.C. § 5103A.  This assistance specifically includes 
obtaining all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  This case is also governed by implementing 
regulations.  38 C.F.R. § 3.159 (2002).

However, the duty to assist the veteran in developing a claim 
is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 
406 (1991).  If a claimant has relevant evidence or is 
requested to provide additional information, the claimant 
must do so.  

In this particular case, the Board remanded the veteran's 
claim in September 1999 in order to obtain additional medical 
records and to verify alleged stressors in support of the 
claim for service connection for PTSD.  However, a response 
from the veteran has not been forthcoming and correspondence 
has been returned to VA on several occasions.

The United States Court of Appeals for Veterans Claims 
(Court) has stated that "it is the burden of the veteran to 
keep the VA apprised of his whereabouts.  If he does not do 
so, there is no burden on the part of the VA to turn up 
heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 
262 (1993).

In March 1998, the veteran sent correspondence to the RO in 
which his address was listed as [redacted] Avenue in [redacted], 
Connecticut.  Prior to that, his address of record had been 
at [redacted] in [redacted], Connecticut.  Thus, the latest 
address of record for the veteran has been on [redacted] Avenue 
in [redacted], Connecticut.  Although other addresses were 
previously of record, none of those was current, and thus 
there were no alternate addresses of record.

In its September 1999 decision, the Board directed the RO to 
communicate with the veteran to obtain signed authorization 
forms permitting VA to obtain records of medical treatment 
from four private medical providers.  The Board also directed 
the RO to communicate with the veteran in order to obtain 
information regarding alleged stressors for purposes of 
further verification by the appropriate federal agency.  The 
Board sent the veteran a copy of this remand decision to his 
last known address of record, at [redacted]in [redacted], 
Connecticut.

The RO sent the veteran a letter in October 1999, indicating 
that additional evidence regarding his stressors was 
required.  In October 1999, the RO attempted to communicate 
with the veteran by phone regarding his proper mailing 
address, but the phone provided by the veteran was out of 
service.  Also that month, the copy of the recent Board 
remand decision sent to the veteran was returned.

February 2002 VA medical records show that the veteran did 
not keep an appointment.  In March 2002, an attempt to reach 
the veteran was unsuccessful.  His representative reported in 
June 2002 that it had been unable to contact him.

In July 2002, the RO sent the veteran a letter about the 
claim with authorization forms to be signed that would have 
permitted VA to obtain private medical records; this 
correspondence was sent to the veteran's address at [redacted] 
Avenue in [redacted], Connecticut.  As with all recent 
correspondence, this letter was returned.

In November 2002, a VA clinic was informed by the veteran's 
family that he had not "been around for . . . awhile."

The record shows that VA (both the Board and the RO) have 
attempted on numerous occasions to communicate with the 
veteran  in an effort to obtain evidence that is crucial to 
the disposition of his claim.  The evidence pertains to 
diagnoses and/or treatment of psychiatric conditions, 
including PTSD, and the verification of stressors whose 
existence is a factual predicate for establishing service 
connection for PTSD.  See generally Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  VA has communicated with the veteran at the 
last known address of record; there are no alternate 
addresses of record.  See Hyson, supra.

Under 38 C.F.R. § 3.158, where evidence requested is not 
furnished within one year of the date of request, the claim 
will be considered abandoned.  It has been more than one year 
since the Board's September 1999 remand decision was sent to 
the veteran and the RO's October 1999 communication regarding 
the need for certain additional evidence.  Since more than 
one year has elapsed since these requests for evidence, under 
the law, the claim is deemed abandoned.  See Morris v. 
Derwinski, 1 Vet. App. 260, 264 (1991).

Accordingly, in the absence of any response from the veteran 
to the request for relevant evidence, and on the basis of the 
returned communications and the above indications, the Board 
must conclude that the veteran has abandoned his claim.  In 
the event that the veteran communicates with VA at some 
future point regarding his claim, he will be free to pursue 
his claim at that time, subject to the laws governing 
reopening of previously and finally disallowed claims.  See 
38 U.S.C.A. § 5108(b) (West 1991 & Supp. 2002).

 
ORDER

The claim of entitlement to service connection for PTSD is 
dismissed.


	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

